DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-7, 9-14, 16-23 are pending; claims 2-3, 19-23 are withdrawn.

Election/Restrictions
Claim 1 is allowable. Claims 2-3, 19-23, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim (in view of the Examiner’s Amendment to claim 19). Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I and II and between species A1 and A2, as set forth in the Office action mailed on 4/3/2020, is hereby withdrawn and claims 2-3, 19-23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims filed 2/9/2021.
Applicant’s arguments regarding the claim objections have been fully considered and are persuasive in view of the amendments to the claims and Examiner’s Amendments; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered and are persuasive in view of the arguments and amendments to the claims; the rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tania Shapiro-Barr on 3/15/2021.

The application has been amended as follows: 
The claims are amended as follows:

Claim 2 (Canceled)

Claim 3 (Canceled)

Claim 5 (Currently Amended) The apparatus of claim 1, wherein the optical sensor is a pulse oximeter that determines pulse rate readings.

Claim 19. (Currently Amended) A method for detecting fetal acidosis using [[an]]the apparatus of claim 1,wherein the method includes: 
inserting the first end portion into a patient's vaginal canal; 
determining that the pH sensor is contacting a fetus via the fetal tissue detector;
maintaining contact of the pH sensor with the fetus; and 
determining [[a]] pH readings from the pH sensor's contact with the fetus via the microprocessor; 


wherein determining the pH readings from the pH sensor's contact with the fetus via the microprocessor further comprises: 
 for at least one pH reading that the emitter is transmitting light[[;]] and rejecting the pH reading

20. (Currently Amended) The method of claim 19, wherein determiningthe pH readings from the pH sensor's contact with the fetus does not include removing tissue or blood from the fetus.  

21. (Currently Amended) The method of claim 19, wherein determining that the pH sensor is contacting the fetus via the fetal tissue detector is achieved by comparing a pulse rate reading from [[an]]the optical sensor with an external pulse rate reading from the patient.  

23. (Currently Amended) The method of claim 22 further comprising disrupting an area of weakness on [[the]]a protective sheath surrounding the first end portion to expose the pH sensor to the fetus.   

Allowable Subject Matter
Claims 1, 5-7, 9-14, 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record teaches probes for fetal detection and/or pH sensing (US 20110190579, US 2008/0221420), and teaches cycling through sensor sampling (US 2009/0076348), and includes teachings to discard pH sensors if accurate measurement is not provided (US 20150164395), teaches mechanisms for discarding sensor readings such as in the absence of heart rate detection (US 20160310049), teaches mechanisms to allow for a user to accept or reject pH readings (US 2017/000407), but .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791